Citation Nr: 0404343	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-14 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from November 1967 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  


REMAND

The Board has determined that additional development is 
necessary in this case.  

The veteran is currently assigned a 50 percent disability 
rating for PTSD under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  He contends that his PTSD is 
more disabling than currently evaluated and he has appealed 
for an increased rating.  

In connection with the veteran's initial claim for service 
connection for PTSD, he submitted a September 2002 private 
psychological evaluation report.  That report, in part, 
formed the basis of the March 2003 grant of service 
connection for PTSD.  The veteran disagreed with the 50 
percent disability evaluation assigned by the RO in that 
March 2003 rating decision, contending that his service-
connected PTSD was much worse than the 50 percent disability 
evaluation represented.  The Board observes that following 
the September 2002 examination, the veteran was diagnosed 
with PTSD, depressive disorder, anxiety disorder, and panic 
disorder.  He was given a Global Assessment of Functioning 
(GAF) score of 42.  As noted above, service connection is 
only in effect for PTSD.  

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim for a higher initial 
rating for PTSD.  Based on a review of the evidence of 
record, the Board finds that a VA examination is in order in 
this case to fully evaluate the veteran's claim of 
entitlement to an increased rating for PTSD.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to ascertain the severity and 
symptomatology of his PTSD.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, paying 
particular attention to the September 
2002 psychological examination report.  
The examiner is specifically requested to 
offer comments and an opinion as to the 
following: 
(a) Describe the current nature, 
extent and severity of 
symptomatology associated with the 
veteran's service-connected PTSD.   
(b) Identify and distinguish the 
symptomatology due to the veteran's 
service-connected PTSD from that 
due to other nonservice-connected 
psychiatric disorder(s), if 
possible.  Specifically, the 
examiner should comment on the 
relationship, if any, between the 
veteran's service-connected PTSD 
and any other diagnosed psychiatric 
disorder.
(c) Indicate whether the veteran's 
service-connected PTSD results in:
-occupational and social impairment 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood; or
-total occupational and social 
impairment.
Examples of the symptomatology 
required for each of the above are 
set forth in VA Rating Schedule's 
General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130 
(2003).

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinion.

2.  The RO should then review the record, 
including any medical evidence added to 
the record since issuance of the May 2003 
statement of the case and readjudicate 
the veteran's claim.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




